Case: 14-50653       Document: 00513195881        Page: 1    Date Filed: 09/16/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                      No. 14-50653                       United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
UNITED STATES OF AMERICA,                                              September 16, 2015
                                                                           Lyle W. Cayce
                Plaintiff – Appellee,                                           Clerk

v.

RUBEN PRIETO,

                Defendant – Appellant.




                    Appeal from the United States District Court
                         for the Western District of Texas


Before KING, SMITH, and ELROD, Circuit Judges. ∗
PER CURIAM:
      Ruben Prieto appeals his sentence following his conviction for failing to
register or update his registration as a sex offender. Because Prieto cannot
meet the plain-error standard, we affirm.
                                             I.
      Prieto pleaded guilty, without a plea agreement, to failing to register or
update a registration as a sex offender in violation of the Sex Offender
Registration and Notification Act (SORNA). The presentence investigation
report (PSR) calculated a Guidelines range of 15 to 21 months. In his written


      ∗
          Carolyn Dineen King, Circuit Judge, concurs in the judgment only.
     Case: 14-50653         Document: 00513195881           Page: 2     Date Filed: 09/16/2015



                                         No. 14-50653
objections to the PSR, Prieto argued that he was entitled to a three-level
reduction under U.S.S.G. § 2A3.5(b)(2), for voluntarily correcting the failure to
register. At sentencing, the district court overruled Prieto’s objection and
adopted the PSR.
       The district court sentenced Prieto within the calculated Guidelines
range to 15 months of imprisonment and a life term of supervised release.
Among the special conditions of supervised release that it imposed, the district
court ordered that Prieto “refrain from purchasing, possessing, or using any
sexually stimulating or sexually oriented materials, including, but not limited
to, written, audio, and visual depictions, such as pornographic books,
magazines, photographs, films, videos, DVD’s, computer programs, or any
other media for the portrayal of the same.” In this opinion, we refer to that
condition as the “pornography restriction.” The district court also ordered that
Prieto “not resid[e] or go[] to places where a minor or minors are known to
frequent without prior approval of the probation officer.” We refer to that
condition as the “geographic restriction.” Both of these special conditions had
been recommended by the PSR.
       At the sentencing hearing, Prieto did not object to the special conditions.
He timely filed a notice of appeal.
                                                II.
       On appeal, Prieto argues that the district court plainly erred by imposing
the two special conditions described above. 1 Prieto concedes that because he
failed to object to the special conditions in the district court, review is for plain
error. To demonstrate plain error, Prieto must make four showings:


       1 Prieto also argued in his initial brief that the district court erred in its calculation of
the Guidelines range by failing to apply the three-level reduction for voluntarily correcting
the failure to register under U.S.S.G. § 2A3.5(b)(2). However, several months before oral
argument, Prieto advised us that he has been released from confinement. Therefore, as
Prieto concedes, his challenge to the district court’s Guidelines calculation is now moot.
                                                 2
    Case: 14-50653     Document: 00513195881       Page: 3   Date Filed: 09/16/2015



                                   No. 14-50653


      First, there must be an error or defect—some sort of “[d]eviation
      from a legal rule”—that has not been intentionally relinquished or
      abandoned, i.e., affirmatively waived, by the appellant. Second,
      the legal error must be clear or obvious, rather than subject to
      reasonable dispute. Third, the error must have affected the
      appellant’s substantial rights, which in the ordinary case means
      he must demonstrate that it “affected the outcome of the district
      court proceedings.” Fourth and finally, if the above three prongs
      are satisfied, the court of appeals has the discretion to remedy the
      error—discretion which ought to be exercised only if the error
      “seriously affect[s] the fairness, integrity or public reputation of
      judicial proceedings.”


Puckett v. United States, 556 U.S. 129, 135 (2009) (alterations in original)
(citations omitted) (quoting United States v. Olano, 507 U.S. 725, 732–33, 734,
736 (1993)).
      We discuss Prieto’s challenge to each special condition in turn.
                                        III.
      Prieto perceives both statutory and constitutional problems in the
district court’s imposition of the pornography restriction. First, he argues that
the district court did not explain its reasons for imposing the condition, and
the reasons cannot be inferred from the record. See 18 U.S.C. § 3553(c); United
States v. Salazar, 743 F.3d 445, 451 (5th Cir. 2014) (noting that § 3553(c)
requires a district court “to state ‘the reasons for its imposition of the particular
sentence’” and holding that district courts must justify special conditions with
factual findings, and vacatur is required if the reasons for the condition cannot
be inferred from the record). Second, Prieto argues that the pornography
restriction is not reasonably related to any of the factors that district courts
must consider when imposing conditions of supervised release, and that the
pornography restriction imposes a greater deprivation of liberty than is
reasonably necessary for the purposes of deterrence, protection of the public,
                                         3
     Case: 14-50653       Document: 00513195881         Page: 4    Date Filed: 09/16/2015



                                      No. 14-50653
and rehabilitation.        See 18 U.S.C. § 3583(d)(1) (requiring that special
conditions be “reasonably related to the factors set forth in section 3553(a)(1),
(a)(2)(B), (a)(2)(C), and (a)(2)(D)”) 2; see also id. § 3583(d)(2) (requiring that
special conditions of supervised release “involve[] no greater deprivation of
liberty than is reasonably necessary for the purposes set forth in section
3553(a)(2)(B), (a)(2)(C), and (a)(2)(D)”). 3           Finally, he argues that the
pornography restriction violates the First Amendment.
                                             A.
       In support of his argument that the district court did not explain the
pornography restriction and that it is not reasonably related to the statutory
supervised-release factors, Prieto primarily relies upon Salazar, which issued
nearly four months before Prieto’s sentencing hearing.                   In Salazar, the
defendant was convicted of failure to register as a sex offender under SORNA.
743 F.3d at 447. The district court sentenced Salazar to time served plus
fifteen years of supervised release. Id. When Salazar violated conditions of
that release by committing a crime of family assault, failing to notify his
probation officer of his arrest, and failing to meet with a sex-offender counselor,
the district court revoked that supervised-release term and sentenced Salazar
to twelve months of imprisonment, to be followed by a new fourteen-year term
of supervised release. Id. at 447–48. As a special condition of supervised
release, the district court required Salazar to “refrain from purchasing,


       2  In other words, special conditions must reasonably relate to “the nature and
circumstances of the offense and the history and characteristics of the defendant” and “the
need for the sentence imposed to afford adequate deterrence to criminal conduct; to protect
the public from further crimes of the defendant; and to provide the defendant with needed
educational or vocational training, medical care, or other correctional treatment in the most
effective manner.” § 3553(a)(1), (a)(2)(B)–(D).

       3 These purposes are: adequate deterrence, protection of the public, and—as relevant
here—providing correctional treatment in the most effective manner. See § 3553(a)(2)(B),
(a)(2)(C), and (a)(2)(D).
                                             4
    Case: 14-50653    Document: 00513195881     Page: 5    Date Filed: 09/16/2015



                                 No. 14-50653
possessing, or using any sexually stimulating or sexually oriented materials
including but not limited to written, audio and visual depictions, such as,
pornographic books, magazines, photographs, films, videos, DVDs, computer
programs, or any other media for portrayal of the same.” Id. at 448.
      Because Salazar had preserved his objection to the special condition, we
reviewed for abuse of discretion. Id. at 450. We began by noting that previous
decisions upholding similar pornography restrictions did not control because
they had been decided on plain-error review. Id. We then concluded that the
district court abused its discretion by failing to explain how the pornography
restriction was reasonably related to the statutory factors, and furthermore,
that the district court abused its discretion in concluding that the restriction
was thus related. Id. at 451.
      The pornography restriction was not reasonably related to Salazar’s
history and characteristics or the nature and circumstances of the offense, we
reasoned, because:


      Nothing in Salazar’s history suggests that sexually stimulating
      materials fueled his past crimes. Further, the district court below
      did not explain why this restriction is necessary for Salazar. There
      does not appear to be any evidence that Salazar is a repeat offender
      of sex crimes or that access to pornographic materials contributed
      to his original offense. In fact, there has been no evidence
      presented that Salazar ever used pornography. . . . [T]here is little
      indication that Salazar has an abnormal potential for recidivism
      or any proclivity for sexual behavior. There is no evidence of
      predatory sexual behavior beyond his singular and now-remote
      sexual offense. To be sure, Salazar failed to register as a sex
      offender and failed to meet with his sex offender counselor as
      ordered. But these violations alone, though significant, do not on
      their face appear to justify the imposition of this restriction.
      Additionally, the arrest that prompted this revocation does not
      appear to be sex related. There is “no suggestion in the PSR or at
      sentencing that appellant had abused or even possessed

                                       5
      Case: 14-50653   Document: 00513195881     Page: 6   Date Filed: 09/16/2015



                                  No. 14-50653
       pornography in the past, much less that it contributed to his
       offense or would be likely to do so in the future.”


Id. at 452 (internal quotation marks omitted) (quoting United States v.
Perazza–Mercado, 553 F.3d 65, 76 (5th Cir. 2009)).
       The pornography restriction was not reasonably related to protecting the
public and adequately deterring the defendant from future criminal conduct,
we held, because:


       [T]here is little indication that Salazar has a high potential for
       committing future sexual crimes. It is hard to imagine how
       preventing Salazar from accessing sexually stimulating materials
       would prevent future criminal conduct when there is no indication
       in the record that Salazar has an unhealthy relationship with such
       materials or that such materials contributed to his underlying
       crimes or other violations.


Id.
       Finally, the pornography restriction did not reasonably relate to
Salazar’s effective correctional treatment because “there was no evidence
presented that sexually stimulating materials contributed to Salazar’s crimes
or that sexually stimulating materials otherwise negatively impact Salazar’s
life in a way that would benefit from ‘correctional treatment.’” Id. at 453.
Because the district court abused its discretion in failing to provide reasons for
imposing the pornography restriction, and because the record did not disclose
any reasonable relationship between the restriction and the statutory factors,
we vacated the pornography restriction and remanded the case for the district
court to reconsider the appropriateness of the pornography restriction. Id. We
did not reach the alternative questions of whether the pornography restriction
was a greater deprivation of liberty than reasonably necessary or whether it
violated the First Amendment. Id. at 451.
                                        6
    Case: 14-50653     Document: 00513195881     Page: 7   Date Filed: 09/16/2015



                                  No. 14-50653
      Prieto’s case is very similar to Salazar. As in Salazar, the district court
did not provide any explanation for imposing the pornography ban on Prieto,
and the reasons are not apparent from the record. “Nothing in [Prieto’s]
history suggests that sexually stimulating materials fueled his past crimes.”
Salazar, 743 F.3d at 452. And the record contains no evidence that Prieto “is
a repeat offender of sex crimes or that access to pornographic materials
contributed to his original offense.” Id. As in Salazar, there is no record
evidence that Prieto has ever even used pornography. Id. Moreover, nothing
in the record suggests that Prieto “has an abnormal potential for recidivism”
or “a high potential for committing future sexual crimes,” much less that
pornography would be likely to contribute to future criminal conduct. Id.
Finally, there is no evidence in the record that pornography use contributed to
Prieto’s past crimes or “otherwise negatively impact[s] [Prieto’s] life in a way
that would benefit from ‘correctional treatment.’” Id. at 453.
      The government observes that on abuse-of-discretion review, we have
previously upheld pornography bans imposed as supervised-release conditions,
but the two cases upon which it relies are inapposite. In United States v. Ellis,
we upheld a lifetime pornography ban for a defendant who had been convicted
of possessing child pornography and who, according to testimony at sentencing,
had sexually molested numerous male family members during their childhood.
720 F.3d 220, 227 (5th Cir. 2013). We reasoned that “[b]ecause Ellis’s [offense
of conviction] was sexual in nature it was reasonable for the district court to
restrict Ellis’s access to sexually stimulating material more broadly in an effort
to prevent future crimes or aid in his rehabilitation.” Id. In United States v.
McGee, we upheld a lifetime pornography ban for a defendant who had been
convicted for failure to register and who had a “significant criminal history” of
repeated sexual offenses. 559 F. App’x 323, 330 n.33 (5th Cir.), cert. denied,
135 S. Ct. 130 (2014). Even though nothing in the record suggested that McGee
                                        7
    Case: 14-50653    Document: 00513195881     Page: 8   Date Filed: 09/16/2015



                                 No. 14-50653
had accessed child pornography or that such material had contributed to his
past crimes, the district court had imposed the restriction as “a precaution.”
Id. at 330. McGee upheld the restriction, concluding that “[i]n light of McGee’s
very troubling, sexually deviant criminal history,” the special condition “will
tend to protect the public from further crimes.” Id. McGee distinguished
Salazar by noting “McGee’s significant criminal history involving several
sexual assaults and his pattern for quickly reoffending following release.” Id.
at 330 n.33.
      In contrast to the defendant in Ellis, Prieto’s offense of conviction—
failure to register—was not sexual in nature and did not involve sexually
stimulating materials. See United States v. Segura, 747 F.3d 323, 327–30 (5th
Cir. 2014) (holding that failure to register under SORNA is not a “sex offense”
under the supervised-release guideline, U.S.S.G. § 5D1.2). And unlike the
defendant in McGee, Prieto does not have an extensive history of repeated
sexual offenses that might justify a pornography ban; his only sexual offense
is his 2003 conviction for two counts of child molestation. In sum, the cases
that the government cites in its brief are simply not analogous to Prieto’s case,
and Salazar provides a much closer analogue.
      The only material difference between Salazar and Prieto’s case is that
the error had been preserved in Salazar, whereas Prieto’s challenge is
reviewed merely for plain error. Based on the foregoing analysis, Prieto has
shown that the district court erred by imposing the pornography special
condition because it was unexplained and not reasonably related to the
statutory factors, and this error is plain because Salazar does not leave it open
to reasonable dispute. As to the third prong of the plain-error standard, Prieto
argues that his substantial rights are affected because he “is prohibited from
viewing materials any other adult is constitutionally guaranteed the right to
view,” and he contends that the panel should exercise its discretion to correct
                                       8
    Case: 14-50653    Document: 00513195881     Page: 9   Date Filed: 09/16/2015



                                 No. 14-50653
the error because of “the breadth of the special conditions and the substantial
deprivation of liberty they entail.” The government counters that Prieto’s
substantial rights were not affected because he can ask the district court to
modify the condition at any time, see 18 U.S.C. § 3583(e)(2) (allowing district
courts to “modify, reduce, or enlarge the conditions of supervised release, at
any time prior to the expiration or termination of the term of supervised
release”), and he can also seek guidance from his probation officer on what
materials are prohibited.
      We reject the government’s third-prong argument because the relevant
inquiry is whether an error “affected the outcome of the district court
proceedings,” Puckett, 556 U.S. at 135, not whether an altered outcome can be
fixed after-the-fact. Indeed, the government’s argument would preclude us
from ever vacating a special condition of supervised release on plain-error
review.     However, we previously have vacated plainly erroneous special
conditions that did not reasonably relate to the statutory factors. See, e.g.,
United States v. Flores–Guzman, 121 F. App’x 557, 558 (5th Cir. 2005) (finding
reversible plain error where a district court imposed a special condition
prohibiting the defendant from drinking or using addictive substances because
the condition was not reasonably related to the statutory factors); United
States v. Baez–Leon, 112 F. App’x 321, 321–22 (5th Cir. 2004) (vacating special
condition prohibiting tobacco use where the defendant was convicted of illegal
reentry).
      We easily conclude that the district court’s error affected Prieto’s
substantial rights. Had the error not occurred, Prieto would not have been
subjected to the unwarranted special condition because no record evidence
reveals any justification for the condition. Cf. United States v. Nelson, 594 F.
App’x 246, 247 (5th Cir. 2015) (substantial rights not affected where “nothing


                                       9
    Case: 14-50653    Document: 00513195881       Page: 10    Date Filed: 09/16/2015



                                  No. 14-50653
in the record suggest[ed] that the outcome would have been different if the
court had provided more extensive reasons”).
      Therefore, the fourth prong of plain error is determinative here. In
analyzing the fourth prong, “we look to ‘the degree of the error and the
particular facts of the case’ to determine whether to exercise our discretion.”
United States v. Avalos–Martinez, 700 F.3d 148, 154 (5th Cir. 2012) (quoting
United States v. Davis, 602 F.3d 643, 651 (5th Cir. 2010)). We have declined
to specify “a ‘test’ or ‘factors’ that should be applied in every application of the
fourth prong of plain-error review when sentencing error is present because we
are mindful of the Supreme Court’s admonition in Puckett that ‘[t]he fourth
prong is meant to be applied on a case-specific and fact-intensive basis.’”
United States v. John, 597 F.3d 263, 286 (5th Cir. 2010) (quoting Puckett, 556
U.S. at 142)).    Indeed, the Supreme Court has “emphasized that a per
se approach to plain-error review is flawed.” Puckett, 556 U.S. at 142 (internal
quotation marks omitted).
      We decline to exercise our discretion to correct the error in this case.
While the modifiable nature of supervised-release conditions does not insulate
them from third-prong scrutiny, it weighs heavily in our consideration of the
fourth prong. As we have recently observed, “a modifiable condition . . . works
a less significant deprivation of liberty than one which cannot be altered.”
United States v. Fields, 777 F.3d 799, 806 (5th Cir. 2015). Indeed, the Seventh
Circuit has relied on the modifiable nature of supervised-release conditions to
decline the exercise of its fourth-prong discretion.         See United States v.
Silvious, 512 F.3d 364, 371 (7th Cir. 2008). Although the modifiable nature of
a special condition is not dispositive, a defendant faces an uphill battle when
he seeks to convince us that a modifiable condition “seriously affect[s] the
fairness, integrity or public reputation of judicial proceedings.” Puckett, 556
U.S. at 135 (alteration in original) (quoting Olano, 507 U.S. at 736). Prieto is
                                        10
    Case: 14-50653    Document: 00513195881      Page: 11   Date Filed: 09/16/2015



                                  No. 14-50653
in an especially difficult position given his criminal history; at 62 years old, he
molested a three-year-old girl and a five-year-old girl. Moreover, we note that
the district court’s imposition of the pornography restriction came as little
surprise to Prieto; the PSR had recommended the condition, and Prieto had
been given an opportunity to file written objections to the PSR before
sentencing.
      On these facts, we cannot say that the district court’s imposition of the
pornography restriction so seriously threatens the fairness, integrity, or public
reputation of the court system that we must correct it. The pornography
restriction was not justified by the statutory factors (at least on the record
before us). However, we do not think that the public would perceive any grave
injustice when a district court imposes a modifiable condition prohibiting a
defendant with a prior child-molestation conviction from purchasing,
possessing, or using sexually stimulating or sexually oriented materials, the
defendant’s PSR recommended the condition, and the defendant forwent not
one but two opportunities to object to the condition (both in his response to the
PSR and at sentencing). Therefore, because Prieto has not met his burden to
persuade us that the error resulted in a serious injustice, we decline to exercise
our discretion to correct the error. See United States v. Andaverde–Tinoco, 741
F.3d 509, 523 (5th Cir. 2013) (“Importantly, the burden is on the defendant to
demonstrate that the error affects the fairness, integrity, or public reputation
of judicial proceedings.”); United States v. Escalante–Reyes, 689 F.3d 415, 425
(5th Cir. 2012) (en banc) (“[W]e do not view the fourth prong as automatic if
the other three prongs are met.”); United States v. Bohuchot, 625 F.3d 892, 900
(5th Cir. 2010) (declining to exercise discretion, in part, because the defendants
were not surprised by the error); United States v. Smith, 203 F.3d 884, 890 (5th
Cir. 2000) (declining to exercise fourth-prong discretion); United States v.
Upton, 91 F.3d 677, 686 (5th Cir. 1996) (same); see also Henderson v. United
                                        11
    Case: 14-50653       Document: 00513195881         Page: 12     Date Filed: 09/16/2015



                                      No. 14-50653
States, 133 S. Ct. 1121, 1130 (2013) (noting that the third and fourth prongs
are “screening criteria” designed to prevent the opening of “plain error
floodgates,”    and    that    when      courts    apply    prongs     three    and     four
of plain error review, “the fact that a defendant did not object . . . may well
count against the grant of Rule 52(b) relief”); Puckett, 556 U.S. at 135 (“Meeting
all four prongs is difficult, as it should be.”). 4
                                             B.
         Prieto also challenges the pornography restriction on First-Amendment
grounds. However, as outlined above, Prieto cannot meet the fourth prong of
the plain-error standard. Moreover, his First-Amendment challenge fails for
an additional reason: Prieto cannot show that any constitutional error was
plain.
         We have previously upheld—on plain-error review—special conditions
nearly identical to Prieto’s, citing the lack of existing law that would make any
First Amendment error obvious. See United States v. Miller, 665 F.3d 114, 136
(5th Cir. 2011) (“Because our law is unsettled, and the law of our sister circuits
is not uniformly in the defendant’s favor, plain error is not demonstrated.”);
United States v. Simington, 484 F. App’x 860, 864 (5th Cir. 2012) (“Given the
lack of clear direction regarding the First Amendment implications of the
challenged condition, Simington has not carried his burden of showing that the
district court’s putative error was plain.”); United States v. Hilliker, 469 F.
App’x 386, 389 (5th Cir. 2012) (“[B]ecause the law is unsettled regarding First
Amendment overbreadth challenges, Hilliker cannot demonstrate error that is




         4Because we conclude that the district court’s imposition of the pornography
restriction does not warrant correction under the fourth prong of plain-error review, it is
unnecessary for us to consider Prieto’s additional argument that the restriction is a greater
deprivation of liberty than that reasonably necessary to deter, protect the public, or
rehabilitate Prieto.
                                             12
   Case: 14-50653     Document: 00513195881       Page: 13   Date Filed: 09/16/2015



                                 No. 14-50653
plain because such an error must be clear under existing law.”). Therefore,
even assuming there was error, any such error could not be plain.
                                      IV.
      Prieto also challenges the geographic restriction. However, he cannot
show plain error because we recently rejected a plain-error challenge to an
identical condition in Fields, 777 F.3d 799. Indeed, Prieto noted in his initial
brief that “[t]his condition has been challenged in a case currently before the
Court, United States v. Fields, No. 13-51060.”
      In Fields, the defendant’s criminal history involved only “a single, remote
sexual offense.” Id. at 804. Distinguishing Salazar, we noted that this single
offense—a sexual assault of a child—bore “some relationship to the special
condition limiting access to places frequented by children” because “access to
children was a necessary predicate to Fields’s original sexual assault offense,”
whereas in Salazar, “there was no evidence that pornography had anything to
do with the underlying sex crime.”       Id.     We also took into account the
defendant’s refusal to register, holding that:


      Fields’s restrictions can be justified either because his history of
      noncompliance with punitive restrictions requires a harsher
      response, the second statutory consideration, or because the
      defendant, who has shown an unwillingness to comply with a
      provision designed to protect the general populace, poses a greater
      risk to the public, the third statutory consideration.

Id. We also held that the restriction was not a greater deprivation of the
defendant’s liberty than reasonably necessary, distinguishing United States v.
Windless, 719 F.3d 415 (5th Cir. 2013)—the precedent upon which Prieto
relies—on the ground that Fields’s restriction was less severe and more well-
defined than the one invalidated in Windless, which prohibited even “indirect
contact” with minors such as visiting a grocery store. Id. at 806.

                                       13
    Case: 14-50653    Document: 00513195881      Page: 14    Date Filed: 09/16/2015



                                  No. 14-50653
      The geographic restriction that Prieto challenges is identical to the one
upheld in Fields. Moreover, like the defendant in Fields, Prieto has committed
child molestation in the past, and his failure to register suggests a need for
deterrence and protection of the public. Therefore, Fields forecloses his plain-
error challenge to the geographic restriction.
      We note, however, that Fields found the geographic restriction to be no
greater a deprivation of liberty than reasonably necessary only after giving it
a limiting construction. In Fields, we observed that by confining its reach to
“places where a minor or minors are known to frequent,” the geographic
restriction banned the supervisee from “locations . . . that children ‘visit often’
or ‘associate with, be in, or resort to often or habitually.’” 777 F.3d at 806
(quoting Webster’s New Int’l Dictionary 909 (3d ed. 1981)).           We further
observed that “‘places where minors are known to frequent’ is an objective
standard that can be determined in advance, especially through consultation
with [the] probation officer.” Id. We specifically clarified that “places like
schools and playgrounds” are included in the ban, but “grocery stores, places
of worship, transportation hubs, and most stores” are not. Id. We construe
Prieto’s geographic restriction in the same way. Because Prieto’s geographic
restriction is tailored to “places where a minor or minors are known to
frequent,” the restriction on his liberty is not as severe as the one at issue in
Windless, and in light of Fields, Prieto cannot demonstrate plain error.
                                        V.
      Based on the foregoing discussion, we AFFIRM.




                                        14